SAFETY QUICK LIGHTING & FANS CORP.

 

2015 STOCK INCENTIVE PLAN

  

1. Purpose

 

Safety Quick Lighting & Fans Corp.’s 2015 Stock Incentive Plan is intended to
promote the best interests of Safety Quick Lighting & Fans Corp. and its
stockholders by (i) assisting the Corporation and its Affiliates in the
recruitment and retention of persons with ability and initiative, (ii) providing
an incentive to such persons to contribute to the growth and success of the
Corporation’s businesses by affording such persons equity participation in the
Corporation and (iii) associating the interests of such persons with those of
the Corporation and its Affiliates and stockholders.

 

2. Definitions

 

As used in this Plan the following definitions shall apply:

 

A.“Affiliate” means (i) any Subsidiary, (ii) any Parent, (iii) any corporation,
or trade or business (including, without limitation, a partnership, limited
liability company or other entity) which is directly or indirectly controlled
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Corporation or one of
its Affiliates, and (iv) any other entity in which the Corporation or any of its
Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee.

B.“Award” means any Option or Stock Award granted hereunder.

C.“Board” means the Board of Directors of the Corporation.

D.“Code” means the Internal Revenue Code of 1986, and any amendments thereto.

E.“Committee” means the Board or any Committee of the Board to which the Board
has delegated any responsibility for the implementation, interpretation or
administration of this Plan.

F.“Common Stock” means the common stock, no par value, of the Corporation.

G.“Consultant” means (i) any person performing consulting or advisory services
for the Corporation or any Affiliate, or (ii) a director of an Affiliate.

H.“Corporation” means Safety Quick Lighting & Fans Corp., a Florida corporation.

I.“Corporation Law” means the Florida Business Corporation Act, as the same
shall be amended from time to time.

J.“Date of Grant” means the date that the Committee approves an Option grant;
provided, that all terms of such grant, including the amount of shares subject
to the grant, exercise price and vesting are defined at such time.

K.“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7.D of this Plan.

L.“Deferred Shares” means an award pursuant to Section 7.D of this Plan of the
right to receive shares of Common Stock at the end of a specified Deferral
Period.

M.“Director” means a member of the Board.

N.“Eligible Person” means an employee of the Corporation or an Affiliate
(including a corporation that becomes an Affiliate after the adoption of this
Plan), a Director or a Consultant to the Corporation or an Affiliate (including
a corporation that becomes an Affiliate after the adoption of this Plan).

O.“Exchange Act” means the Securities Exchange Act of 1934, as amended.

P.“Fair Market Value” means, on any given date, the current fair market value of
the shares of Common Stock as determined as follows:

 



 



(i)If the Common Stock is traded on a national securities exchange, the closing
price for the day of determination as quoted on such market or exchange,
including the NASDAQ Global Market or NASDAQ Capital Market, which is the
primary market or exchange for trading of the Common Stock or if no trading
occurs on such date, the last day on which trading occurred, or such other
appropriate date as determined by the Committee in its discretion, as reported
in The Wall Street Journal or such other source as the Committee deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high and the low asked prices for the Common Stock for the day of
determination; or

(iii)In the absence of an established market for the Common Stock, Fair Market
Value shall be determined by the Committee in good faith.

 

Q.“Family Member” means a parent, child, spouse or sibling.

R.“Incentive Stock Option” means an Option (or portion thereof) intended to
qualify for special tax treatment under Section 422 of the Code.

S.“Nonqualified Stock Option” means an Option (or portion thereof) which is not
intended or does not for any reason qualify as an Incentive Stock Option.

T.“Option” means any option to purchase shares of Common Stock granted under
this Plan.

U.“Parent” means any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation if each of the corporations
(other than the Corporation) owns stock possessing at least fifty percent (50%)
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

V.“Participant” means an Eligible Person who (i) is selected by the Committee or
an authorized officer of the Corporation to receive an Award and (ii) is party
to an agreement setting forth the terms of the Award, as appropriate.

W.“Performance Agreement” means an agreement described in Section 8 of this
Plan.

X.“Performance Objectives” means the performance objectives established by the
Committee pursuant to this Plan for Participants who have received grants of
Awards. Performance Objectives may be described in terms of Corporation-wide
objectives or objectives that are related to the performance of the individual
Participant or the Affiliate, division, department or function within the
Corporation or Affiliate in which the Participant is employed or has
responsibility. Any Performance Objectives applicable to Awards to the extent
that such an Award is intended to qualify as “Performance Based Compensation”
under Section 162(m) of the Code shall be limited to specified levels of or
increases in the Corporation’s or a business unit’s return on equity, earnings
per share, total earnings, earnings growth, return on capital, return on assets,
economic value added, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, sales growth, gross margin
return on investment, increase in the Fair Market Price of the shares, net
operating profit, cash flow (including, but not limited to, operating cash flow
and free cash flow), cash flow return on investments (which equals net cash flow
divided by total capital), internal rate of return, increase in net present
value or expense targets. The Awards intended to qualify as “Performance Based
Compensation” under Section 162(m) of the Code shall be pre-established in
accordance with applicable regulations under Section 162(m) of the Code and the
determination of attainment of such goals shall be made by the Committee. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation (including an event described
in Section 9), or the manner in which it conducts its business, or other events
or circumstances render the Performance Objectives unsuitable, the Committee may
modify such Performance Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable; provided, however, that no such modification shall be made to an
Award intended to qualify as “Performance Based Compensation” under Section
162(m) of the Code unless the Committee determines that such modification will
not result in loss of such qualification or the Committee determines that loss
of such qualification is in the best interests of the Corporation.

Y.“Performance Period” means a period of time established under Section 8 of
this Plan within which the Performance Objectives relating to a Stock Award are
to be achieved.



 

Z.“Performance Share” means an award pursuant to Section 8 of this Plan of the
right to receive shares of Common Stock upon the achievement of specified
Performance Objectives.

AA.“Plan” means this Safety Quick Lighting & Fans Corp., 2014 Stock Incentive
Plan.

BB.“Repricing” means, other than in connection with an event described in
Section 9 of this Plan, (i) lowering the exercise price of an Option after it
has been granted or (ii) canceling an Option at a time when the exercise price
exceeds the then-Fair Market Value of the Common Stock in exchange for another
Option.

CC.“Restricted Stock Award” means an award of Common Stock under Section 7.B.

DD.“Securities Act” means the Securities Act of 1933, as amended.

EE.“Stock Award” means a Stock Bonus Award, Restricted Stock Award, Stock
Appreciation Right, Deferred Shares, or Performance Shares.

FF.“Stock Bonus Award” means an award of Common Stock under Section 7.A.

GG.“Stock Award Agreement” means a written agreement between the Corporation and
a Participant setting forth the specific terms and conditions of a Stock Award
granted to the Participant under Section 7. Each Stock Award Agreement shall be
subject to the terms and conditions of this Plan and shall include such terms
and conditions as the Committee shall authorize.

HH.“Stock Option Agreement” means an agreement (written or electronic) between
the Corporation and a Participant setting forth the specific terms and
conditions of an Option granted to the Participant. Each Stock Option Agreement
shall be subject to the terms and conditions of this Plan and shall include such
terms and conditions as the Committee shall authorize.

II.“Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing at least fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

JJ.“Ten Percent Owner” means any Eligible Person owning at the time an Option is
granted more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation or of a Parent or Subsidiary. An individual
shall, in accordance with Section 424(d) of the Code, be considered to own any
voting stock owned (directly or indirectly) by or for such Eligible Person’s
brothers, sisters, spouse, ancestors and lineal descendants and any voting stock
owned (directly or indirectly) by or for a corporation, partnership, estate or
trust shall be considered as being owned proportionately by or for its
stockholders, partners, or beneficiaries.

 

3. implementation, interpretation and Administration

 

A.Delegation to Board Committee. The Board shall have the sole authority to
implement, interpret, and/or administer this Plan unless the Board delegates all
or any portion of its authority to implement, interpret, and/or administer this
Plan to a Committee. To the extent not prohibited by the Certificate of
Incorporation or Bylaws of the Corporation, the Board may delegate all or a
portion of its authority to implement, interpret, and/or administer this Plan to
a Committee of the Board appointed by the Board and constituted in compliance
with the applicable Corporation Law. The Committee shall consist solely of two
(2) or more Directors who are (i) Non-Employee Directors (within the meaning of
Rule 16b-3 under the Exchange Act) for purposes of exercising administrative
authority with respect to Awards granted to Eligible Persons who are subject to
Section 16 of the Exchange Act; (ii) to the extent required by the rules of the
market on which the Corporation’s shares are traded or the exchange on which the
Corporation’s shares are listed, “independent” within the meaning of such rules;
and (iii) at such times as an Award under this Plan by the Corporation is
subject to Section 162(m) of the Code (to the extent relief from the limitation
of Section 162(m) of the Code is sought with respect to Awards and
administration of the Awards by a committee of “outside directors” is required
to receive such relief), “outside directors” within the meaning of Section
162(m) of the Code.



 

B.Delegation to Officers. The Committee may delegate to one or more officers of
the Corporation the authority to grant and administer Awards to Eligible Persons
who are not Directors or executive officers of the Corporation; provided that
the Committee shall have fixed the total number of shares of Common Stock that
may be subject to such Awards. No officer holding such a delegation is
authorized to grant Awards to himself or herself. In addition to the Committee,
the officer or officers to whom the Committee has delegated the authority to
grant and administer Awards shall have all powers delegated to the Committee
with respect to such Awards.

C.Powers of the Committee. Subject to the provisions of this Plan, and in the
case of a Committee appointed by the Board, the specific duties delegated to
such Committee, the Committee (and the officers to whom the Committee has
delegated such authority) shall have the authority:

 

(i) To construe and interpret all provisions of this Plan and all Stock Option
Agreements, Stock Award Agreements, Performance Agreements, or any other
agreement under this Plan.

 

(ii)To determine the Fair Market Value of Common Stock in the absence of an
established market for the Common Stock.

(iii)To select the Eligible Persons to whom Awards are granted from time to time
hereunder.

(iv)To determine the number of shares of Common Stock covered by an Award; to
determine whether an Option shall be an Incentive Stock Option or Nonqualified
Stock Option; and to determine such other terms and conditions, not inconsistent
with the terms of this Plan, of each such Award. Such terms and conditions
include, but are not limited to, the exercise price of an Option, purchase price
of Common Stock subject to a Stock Award, the time or times when Options or a
Stock Award may be exercised or Common Stock issued thereunder, the vesting
schedule of an Option, the right of the Corporation to repurchase Common Stock
issued pursuant to the exercise of an Option or a Stock Award and other
restrictions or limitations (in addition to those contained in this Plan) on the
forfeitability or transferability of Options, Stock Awards or Common Stock
issued upon exercise of an Option or pursuant to a Stock Award. Such terms may
include conditions which shall be determined by the Committee and need not be
uniform with respect to Participants.

(v)To accelerate the time at which any Option or Stock Award may be exercised,
or the time at which a Stock Award or Common Stock issued under this Plan may
become transferable or non-forfeitable.

(vi)To determine whether and under what circumstances an Option or Stock Award
may be settled in cash, shares of Common Stock or other property under
Section 6.H instead of in Common Stock.

(vii)To waive, amend, cancel, extend, renew, accept the surrender of, modify or
accelerate the vesting of or lapse of restrictions on all or any portion of an
outstanding Award. Except as otherwise provided by this Plan, Stock Option
Agreement, Stock Award Agreement or Performance Agreement or as required to
comply with applicable law, regulation or rule, no amendment, cancellation or
modification shall, without a Participant’s consent, adversely affect any rights
of the Participant; provided, however, that (x) an amendment or modification
that may cause an Incentive Stock Option to become a Nonqualified Stock Option
shall not be treated as adversely affecting the rights of the Participant and
(y) any other amendment or modification of any Stock Option Agreement, Stock
Award Agreement or Performance Agreement that does not, in the opinion of the
Committee, adversely affect any rights of any Participant, shall not require
such Participant’s consent. Notwithstanding the foregoing, the restrictions on
the Repricing of Options, as set forth in this Plan, may not be waived.

(viii)To prescribe the form of Stock Option Agreements, Stock Award Agreements,
Performance Agreements, or any other agreements under this Plan; to adopt
policies and procedures for the exercise of Options or Stock Awards, including
the satisfaction of withholding obligations; to adopt, amend, and rescind
policies and procedures pertaining to the administration of this Plan; and to
make all other determinations necessary or advisable for the administration of
this Plan. Except for the due execution of the award agreement by both the
Corporation and the Participant, the Award’s effectiveness will not be dependent
on any signature unless specifically so provided in the award agreement.

 

 

 



The express grant in this Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee; provided that
the Committee may not exercise any right or power reserved to the Board. Any
decision made, or action taken, by the Committee or in connection with the
implementation, interpretation, and administration of this Plan shall be final,
conclusive and binding on all persons having an interest in this Plan.

 

4. Eligibility

 

A.Eligibility for Awards. Awards, other than Incentive Stock Options, may be
granted to any Eligible Person selected by the Committee. Incentive Stock
Options may be granted only to employees of the Corporation or a Parent or
Subsidiary.

B.Eligibility of Consultants. A Consultant shall be an Eligible Person only if
the offer or sale of the Corporation’s securities would be eligible for
registration on Form S-8 Registration Statement (or any successor form) because
of the identity and nature of the service provided by such person, unless the
Corporation determines that an offer or sale of the Corporation’s securities to
such person will satisfy another exemption from the registration under the
Securities Act and complies with the securities laws of all other jurisdictions
applicable to such offer or sale. Accordingly, an Award may not be granted
pursuant to this Plan for the purpose of the Corporation obtaining financing or
for investor relations purposes.

C.Substitution Awards. The Committee may make Awards under this Plan by
assumption, in substitution or replacement of performance shares, phantom
shares, stock awards, stock options or similar awards granted by another entity
(including an Affiliate) in connection with a merger, consolidation, acquisition
of property or stock or similar transaction. Notwithstanding any provision of
this Plan (other than the maximum number of shares of Common Stock that may be
issued under this Plan), the terms of such assumed, substituted, or replaced
Awards shall be as the Committee, in its discretion, determines is appropriate.

 

5. Common Stock Subject to Plan

 

A.Share Reserve and Limitations on Grants. The maximum aggregate number of
shares of Common Stock that may be (i) issued under this Plan pursuant to the
exercise of Options (without regard to whether payment on exercise of the Stock
Option is made in cash or shares of Common Stock), (ii) issued pursuant to Stock
Awards shall be 5,000,000 shares. The number of shares of Common Stock subject
to the Plan shall be subject to adjustment as provided in Section 9.
Notwithstanding any provision hereto to the contrary, shares subject to the Plan
shall include shares forfeited in a prior year as provided herein. For purposes
of determining the number of shares of Common Stock available under this Plan,
shares of Common Stock withheld by the Corporation to satisfy applicable tax
withholding obligations pursuant to Section 10 of this Plan shall be deemed
issued under this Plan. No single participant may receive more than 25% of the
total Options awarded in any single year.

B.Reversion of Shares. If an Option or Stock Award is terminated, expires or
becomes unexercisable, in whole or in part, for any reason, the unissued or
unpurchased shares of Common Stock which were subject thereto shall become
available for future grant under this Plan. Shares of Common Stock that have
been actually issued under this Plan shall not be returned to the share reserve
for future grants under this Plan; except that shares of Common Stock issued
pursuant to a Stock Award which are forfeited to the Corporation or repurchased
by the Corporation at the original purchase price of such shares, shall be
returned to the share reserve for future grant under this Plan.

C.Source of Shares. Common Stock issued under this Plan may be shares of
authorized and unissued Common Stock or shares of previously issued Common Stock
that have been reacquired by the Corporation.

 

6. Options

 

A.Award. In accordance with the provisions of Section 4, the Committee will
designate each Eligible Person to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such Option. The Stock
Option Agreement shall specify whether the Option is an Incentive Stock Option
or Nonqualified Stock Option, the exercise price of such Option, the vesting
schedule applicable to such Option, the expiration date of such Option, events
of termination of such Option, and any other terms of such Option. No Option
that is intended to be an Incentive Stock Option shall be invalid for failure to
qualify as an Incentive Stock Option.



 

B.Option Price. The exercise price per share for Common Stock subject to an
Option shall be determined by the Committee, but shall comply with the
following:

 

(i)The exercise price per share for Common Stock subject to an Option shall not
be less than one hundred percent (100%) of the Fair Market Value on the date of
grant.

(ii)The exercise price per share for Common Stock subject to an Incentive Stock
Option granted to a Participant who is deemed to be a Ten Percent Owner on the
date such option is granted, shall not be less than one hundred ten percent
(110%) of the Fair Market Value on the date of grant.

 

C.Maximum Option Period. The maximum period during which an Option may be
exercised shall be ten (10) years from the date such Option was granted. In the
case of an Incentive Stock Option that is granted to a Participant who is or is
deemed to be a Ten Percent Owner on the date of grant, such Option shall not be
exercisable after the expiration of five (5) years from the date of grant.

D.Maximum Value of Options which are Incentive Stock Options. To the extent that
the aggregate Fair Market Value of the Common Stock with respect to which
Incentive Stock Options granted to any Participant are exercisable for the first
time during any calendar year (under all stock option plans of the Corporation
or any Parent or Subsidiary) exceeds $100,000 (or such other amount provided in
Section 422 of the Code), the Options shall not be deemed to be Incentive Stock
Options. For purposes of this section, the Fair Market Value of the Common Stock
will be determined as of the time the Incentive Stock Option with respect to the
Common Stock is granted. This section will be applied by taking Incentive Stock
Options into account in the order in which they are granted.

E.Nontransferability. Options granted under this Plan which are intended to be
Incentive Stock Options shall be nontransferable except by will or by the laws
of descent and distribution and, during the lifetime of the Participant, shall
be exercisable by only the Participant to whom the Incentive Stock Option is
granted. Except to the extent transferability of a Nonqualified Stock Option is
provided for in the Stock Option Agreement or is approved by the Committee,
during the lifetime of the Participant to whom the Nonqualified Stock Option is
granted, such Option may be exercised only by the Participant. If the Stock
Option Agreement so provides or the Committee so approves, a Nonqualified Stock
Option may be transferred by a Participant through a gift or domestic relations
order to the Participant’s family members to the extent such transfer complies
with applicable securities laws and regulations and provided that such transfer
is not a transfer for value (within the meaning of applicable securities laws
and regulations). The holder of a Nonqualified Stock Option transferred pursuant
to this section shall be bound by the same terms and conditions that governed
the Option during the period that it was held by the Participant. No right or
interest of a Participant in any Option shall be liable for, or subject to, any
lien, obligation, or liability of such Participant, unless such obligation is to
the Corporation itself or to an Affiliate.

F.Vesting. Options will vest as provided in the Stock Option Agreement.

G.Termination. Options will terminate as provided in the Stock Option Agreement.

H.Exercise. Subject to the provisions of this Plan and the applicable Stock
Option Agreement, an Option may be exercised to the extent vested in whole at
any time or in part from time to time at such times and in compliance with such
requirements as the Committee shall determine. A partial exercise of an Option
shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Stock Option Agreement with respect
to the remaining shares subject to the Option. An Option may not be exercised
with respect to fractional shares of Common Stock. The Participant may face
certain restrictions on his/her ability to exercise Options and/or sell
underlying shares when such Participant is potentially in possession of insider
information. The Corporation will make the Participant aware of any formal
insider trading policy it adopts, and the provisions of such insider trading
policy (including any amendments thereto) shall be binding upon the Participant.



 

I.Payment. Unless otherwise provided by the Stock Option Agreement, payment of
the exercise price for an Option shall be made in cash or a cash equivalent
acceptable to the Committee or if the Common Stock is traded on an established
securities market, by payment of the exercise price by a broker-dealer or by the
Option holder with cash advanced by the broker-dealer if the exercise notice is
accompanied by the Option holder’s written irrevocable instructions to deliver
the Common Stock acquired upon exercise of the Option to the broker-dealer or by
delivery of the Common Stock to the broker-dealer with an irrevocable commitment
by the broker-dealer to forward the exercise price to the Corporation. With the
consent of the Committee, payment of all or a part of the exercise price of an
Option may also be made (i) by surrender to the Corporation (or delivery to the
Corporation of a properly executed form of attestation of ownership) of shares
of Common Stock that have been held for such period prior to the date of
exercise as is necessary to avoid adverse accounting treatment to the
Corporation, or (ii) any other method acceptable to the Committee. If Common
Stock is used to pay all or part of the exercise price, the sum of the cash or
cash equivalent and the Fair Market Value (determined as of the date of
exercise) of the shares surrendered must not be less than the Option price of
the shares for which the Option is being exercised.

J.Stockholder Rights. No Participant shall have any rights as a stockholder with
respect to shares subject to an Option until the date of exercise of such Option
and the certificate for shares of Common Stock to be received on exercise of
such Option has been issued by the Corporation.

K.Disposition and Stock Certificate Legends for Incentive Stock Option Shares. A
Participant shall notify the Corporation of any sale or other disposition of
Common Stock acquired pursuant to an Incentive Stock Option if such sale or
disposition occurs (i) within two years of the grant of an Option or (ii) within
one year of the issuance of the Common Stock to the Participant. Such notice
shall be in writing and directed to the Chief Financial Officer of the
Corporation or is his/her absence, the Chief Executive Officer. The Corporation
may require that certificates evidencing shares of Common Stock purchased upon
the exercise of Incentive Stock Options issued under this Plan be endorsed with
a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO
___, 20___, IN THE ABSENCE OF A WRITTEN STATEMENT FROM THE CORPORATION TO THE
EFFECT THAT THE CORPORATION IS AWARE OF THE FACTS OF SUCH SALE OR TRANSFER.

 

          The blank contained in this legend shall be filled in with the date
that is the later of (i) one year and one day after the date of the exercise of
such Incentive Stock Option or (ii) two years and one day after the grant of
such Incentive Stock Option.

 

L.No Repricing. In no event shall the Committee permit a Repricing of any Option
without the approval of the stockholders of the Corporation.

 

7. Stock Awards

 

A.Stock Bonus Awards. Stock Bonus Awards may be granted by the Committee. Each
Stock Award Agreement for a Stock Bonus Award shall be in such form and shall
contain such terms and conditions (including provisions relating to
consideration, vesting, reacquisition of shares following termination, and
transferability of shares) as the Committee shall deem appropriate. The terms
and conditions of Stock Award Agreements for Stock Bonus Awards may change from
time to time and need not be uniform with respect to Participants, and the terms
and conditions of separate Stock Bonus Awards need not be identical.

B.Restricted Stock Awards. Restricted Stock Awards may be granted by the
Committee. Each Stock Award Agreement for a Restricted Stock Award shall be in
such form and shall contain such terms and conditions (including provisions
relating to purchase price, consideration, vesting, reacquisition of shares
following termination, and transferability of shares) as the Committee shall
deem appropriate. The terms and conditions of the Stock Award Agreements for
Restricted Stock Awards may change from time to time and need not be uniform
with respect to Participants, and the terms and conditions of separate
Restricted Stock Awards need not be identical. Vesting of any grant of
Restricted Stock Awards may be further conditioned upon the attainment of
Performance Objectives established by the Committee in accordance with the
applicable provisions of Section 8 of this Plan regarding Performance Shares.



 

C.Deferred Shares. The Committee may authorize grants of Deferred Shares to
Participants upon the recommendation of the Corporation’s management, and upon
such terms and conditions as the Committee may determine in accordance with the
following provisions:

 

(i)Each grant shall constitute the agreement by the Corporation to issue or
transfer shares of Common Stock to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify

(ii)Each grant may be made without additional consideration from the Participant
or in consideration of a payment by the Participant that is less than the Fair
Market Value on the date of grant.

(iii)Each grant shall provide that the Deferred Shares covered thereby shall be
subject to a Deferral Period, which shall be fixed by the Committee on the date
of grant, and any grant or sale may provide for the earlier termination of such
period in the event of a change in control of the Corporation or other similar
transaction or event.

(iv)During the Deferral Period, the Participant shall not have any right to
transfer any rights under the subject Award, shall not have any rights of
ownership in the Deferred Shares and shall not have any right to vote such
shares, but the Committee may on or after the date of grant, authorize the
payment of dividend or other distribution equivalents on such shares in cash or
additional shares on a current, deferred or contingent basis.

(v)Any grant, or the vesting thereof, may be further conditioned upon the
attainment of Performance Objectives established by the Committee in accordance
with the applicable provisions of Section 8 of this Plan regarding Performance
Shares.

(vi)Each grant shall be evidenced by an agreement delivered to and accepted by
the Participant and containing such terms and provisions as the Committee may
determine consistent with this Plan. The terms and conditions of the agreements
for Deferred Shares may change from time to time and need not be uniform with
respect to Participants, and the terms and conditions of separate Deferred
Shares need not be identical.

 

8. Performance Shares

 

A.The Committee may authorize grants of Performance Shares, which shall become
payable to the Participant upon the achievement of specified Performance
Objectives, upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

 

(i) Each grant shall specify the number of Performance Shares to which it
pertains, which may be subject to adjustment to reflect changes in compensation
or other factors.

 

(ii)The Performance Period with respect to each Performance Share shall commence
on the date established by the Committee and may be subject to earlier
termination in the event of a change in control of the Corporation or similar
transaction or event.

(iii)Each grant shall specify the Performance Objectives that are to be achieved
by the Participant.

(iv)Each grant may specify in respect of the specified Performance Objectives a
minimum acceptable level of achievement below which no payment will be made and
may set forth a formula for determining the amount of any payment to be made if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.

(v)Each grant shall specify the time and manner of payment of Performance Shares
that shall have been earned, and any grant may specify that any such amount may
be paid by the Corporation in cash, shares of Common Stock or any combination
thereof and may either grant to the Participant or reserve to the Committee the
right to elect among those alternatives

(vi)Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Committee on the date
of grant.



 

(vii)Any grant of Performance Shares may provide for the payment to the
Participant of dividend or other distribution equivalents thereon in cash or
additional shares of Common Stock on a current, deferred or contingent basis.

(viii)If provided in the terms of the grant and subject to the requirements of
Section 162(m) of the Code (in the case of awards intended to qualify for
exception therefrom), the Committee may adjust Performance Objectives and the
related minimum acceptable level of achievement if, in the sole judgment of the
Committee, events or transactions have occurred after the date of grant that are
unrelated to the performance of the Participant and result in distortion of the
Performance Objectives or the related minimum acceptable level of achievement.

(ix)Each grant shall be evidenced by an agreement that shall be delivered to and
accepted by the Participant, which shall state that the Performance Shares are
subject to all of the terms and conditions of this Plan and such other terms and
provisions as the Committee may determine consistent with this Plan. The terms
and conditions of the agreements for Performance Shares may change from time to
time and need not be uniform with respect to Participants, and the terms and
conditions of separate Performance Shares need not be identical.

(x)Until the achievement of the Performance Objectives and the resulting
issuance of the Performance Shares, the Participant shall not have any rights as
a stockholder in the Performance Shares and shall not have any right to vote
such shares, but the Committee may on or after the date of grant, authorize the
payment of dividend or other distribution equivalents on such shares in cash or
additional shares on a current, deferred or contingent basis.

 

9. Changes in Capital Structure

 

A.No Limitations of Rights. The existence of outstanding Awards shall not affect
in any way the right or power of the Corporation or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation, or any issuance of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Common Stock or
the rights thereof, or the dissolution or liquidation of the Corporation, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

B.Changes in Capitalization. If the Corporation shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of the Common
Stock outstanding, without receiving consideration therefore in money, services
or property, then (i) the number, class, and per share price of shares of Common
Stock subject to outstanding Options and other Awards hereunder and (ii) the
number of and class of shares then reserved for issuance under this Plan and the
maximum number of shares for which Awards may be granted to a Participant during
a specified time period shall be appropriately and proportionately adjusted. The
conversion of convertible securities of the Corporation shall not be treated as
effected “without receiving consideration.” The Committee shall make such
adjustments, and its determinations shall be final, binding and conclusive.

C.Merger, Consolidation or Asset Sale. If the Corporation is merged or
consolidated with another entity or sells or otherwise disposes of substantially
all of its assets to another company while Options or Stock Awards remain
outstanding under this Plan, unless provisions are made in connection with such
transaction for the continuance of this Plan and/or the assumption or
substitution of such Options or Stock Awards with new options or stock awards
covering the stock of the successor company, or parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices,
then all outstanding Options and Stock Awards which have not been continued,
assumed or for which a substituted award has not been granted shall, whether or
not vested or then exercisable, unless otherwise specified in the Stock Option
Agreement or Stock Award Agreement, terminate immediately as of the effective
date of any such merger, consolidation or sale.

D.Limitation on Adjustment. Except as previously expressly provided, neither the
issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, nor the
increase or decrease of the number of authorized shares of stock, nor the
addition or deletion of classes of stock, shall affect, and no adjustment by
reason thereof shall be made with respect to, the number, class or price of
shares of Common Stock then subject to outstanding Options or Stock Awards.





 



10. Withholding of Taxes

 

The Corporation or an Affiliate shall have the right, before any certificate for
any Common Stock is delivered, to deduct or withhold from any payment owed to a
Participant any amount that is necessary in order to satisfy any withholding
requirement that the Corporation or Affiliate in good faith believes is imposed
upon it in connection with U.S federal, state, or local taxes, including
transfer taxes, as a result of the issuance of, or lapse of restrictions on,
such Common Stock, or otherwise require such Participant to make provision for
payment of any such withholding amount. Subject to such conditions as may be
established by the Committee, the Committee may permit a Participant to (i) have
Common Stock otherwise issuable under an Option or Stock Award withheld to the
extent necessary to comply with minimum statutory withholding rate requirements;
(ii) tender back to the Corporation shares of Common Stock received pursuant to
an Option or Stock Award to the extent necessary to comply with minimum
statutory withholding rate requirements for supplemental income; (iii) deliver
to the Corporation previously acquired Common Stock; (iv) have funds withheld
from payments of wages, salary or other cash compensation due the Participant;
(v) pay the Corporation or its Affiliate in cash, in order to satisfy part or
all of the obligations for any taxes required to be withheld or otherwise
deducted and paid by the Corporation or its Affiliate with respect to the Option
of Stock Award; or (vi) establish a 10b5-1 trading plan for withheld stock
designed to facilitate the sale of stock in connection with the vesting of such
shares, the proceeds of which shall be utilized to make all applicable
withholding payments in a manner to be coordinated by the Corporation’s Chief
Financial Officer.

 

11. Compliance with Law and Approval of Regulatory Bodies

 

A.General Requirements. No Option or Stock Award shall be exercisable, no Common
Stock shall be issued, no certificates for shares of Common Stock shall be
delivered, and no payment shall be made under this Plan except in compliance
with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Corporation is a party, and the rules of all domestic stock exchanges or
quotation systems on which the Corporation’s shares may be listed. The
Corporation shall have the right to rely on an opinion of its counsel as to such
compliance. In the absence of an effective and current registration statement on
an appropriate form under the Securities Act, or a specific exemption from the
registration requirements of the Securities Act, shares of Common Stock issued
under this Plan shall be restricted shares. Any share certificate issued to
evidence Common Stock when a Stock Award is granted or for which an Option is
exercised may bear such restrictive legends and statements as the Committee may
deem advisable to assure compliance with federal and state laws and regulations.
No Option or Stock Award shall be exercisable, no Stock Award shall be granted,
no Common Stock shall be issued, no certificate for shares shall be delivered,
and no payment shall be made under this Plan until the Corporation has obtained
such consent or approval as the Committee may deem advisable from regulatory
bodies having jurisdiction over such matters.

B.Participant Representations. The Committee may require that a Participant, as
a condition to receipt or exercise of a particular award, execute and deliver to
the Corporation a written statement, in form satisfactory to the Committee, in
which the Participant represents and warrants that the shares are being acquired
for such person’s own account, for investment only and not with a view to the
resale or distribution thereof. The Participant shall, at the request of the
Committee, be required to represent and warrant in writing that any subsequent
resale or distribution of shares of Common Stock by the Participant shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, which registration statement has become
effective and is current with regard to the shares being sold, or (ii) a
specific exemption from the registration requirements of the Securities Act of
1933, but in claiming such exemption the Participant shall, prior to any offer
of sale or sale of such shares, obtain a prior favorable written opinion of
counsel, in form and substance satisfactory to counsel for the Corporation, as
to the application of such exemption thereto.





 



12. General Provisions

 

A.Effect on Employment and Service. Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof) shall (i) confer upon any individual any right to continue in the
employ or service of the Corporation or an Affiliate, (ii) in any way affect any
right and power of the Corporation or an Affiliate to change an individual’s
duties or terminate the employment or service of any individual at any time with
or without assigning a reason therefor or (iii) except to the extent the
Committee grants an Option or Stock Award to such individual, confer on any
individual the right to participate in the benefits of this Plan.

B.Use of Proceeds. The proceeds received by the Corporation from any sale of
Common Stock pursuant to this Plan shall be used for general corporate purposes.

C.Unfunded Plan. This Plan, insofar as it provides for grants, shall be
unfunded, and the Corporation shall not be required to segregate any assets that
may at any time be represented by grants under this Plan. Any liability of the
Corporation to any Participant with respect to any grant under this Plan shall
be based solely upon any contractual obligations that may be created pursuant to
this Plan. No such obligation of the Corporation shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Corporation.

D.Rules of Construction. Headings are given to the Sections of this Plan solely
as a convenience to facilitate reference. The reference to any statute,
regulation, or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.

E.Choice of Law. This Plan and all Stock Option Agreements, Stock Award
Agreements, and Performance Agreements (or any other agreements) entered into
under this Plan shall be interpreted under the Corporation Law excluding (to the
greatest extent permissible by law) any rule of law that would cause the
application of the laws of any jurisdiction other than the Corporation Law.

F.Fractional Shares. The Corporation shall not be required to issue fractional
shares pursuant to this Plan. The Committee may provide for elimination of
fractional shares or the settlement of such fractional shares in cash.

G.Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by the Corporation or any Affiliate outside of the United States, as
the Committee may consider necessary or appropriate to accommodate differences
in local law, tax policy or custom. Moreover, the Committee may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Corporation.

 

13. Amendment and Termination

 

The Board may amend or terminate this Plan from time to time; provided, however,
stockholder approval shall be required for any amendment that (i) increases the
aggregate number of shares of Common Stock that may be issued under this Plan,
except as contemplated herein; (ii) changes the class of employees eligible to
receive Incentive Stock Options; (iii) modifies the restrictions on Repricings
set forth in this Plan; or (iv) is required by the terms of any applicable law,
regulation or rule, including the rules of any market on which the Corporation
shares are traded or exchange on which the Corporation shares are listed. Except
as specifically permitted by this Plan, any Stock Option Agreement or any Stock
Award Agreement or as required to comply with applicable law, regulation or
rule, no amendment shall, without a Participant’s consent, adversely affect any
rights of such Participant under any Option or Stock Award outstanding at the
time such amendment is made; provided, however, that an amendment that may cause
an Incentive Stock Option to become a Nonqualified Stock Option shall not be
treated as adversely affecting the rights of the Participant. Any amendment
requiring stockholder approval shall be approved by the stockholders of the
Corporation within twelve (12) months of the date such amendment is adopted by
the Board.

 



 



14. Effective Date of Plan; Duration of Plan

 

A.This Plan shall be effective upon adoption by the Board, subject to approval
within twelve (12) months by the stockholders of the Corporation. Unless and
until the Plan has been approved by the stockholders of the Corporation, no
Award may be exercised. In the event that the stockholders of the Corporation
shall not approve the Plan within such twelve (12) month period, the Plan and
any previously granted Awards shall terminate.

B.Unless previously terminated, this Plan will terminate ten (10) years after
the earlier of (i) the date this Plan is adopted by the Board, or (ii) the date
this Plan is approved by the stockholders, except that Awards that are granted
under this Plan prior to its termination will continue to be administered under
the terms of this Plan until the Awards terminate, expire or are exercised.

  

IN WITNESS WHEREOF, the Corporation has caused this Plan to be executed by a
duly authorized officer as of the date of adoption of this Plan by the Board of
Directors.

 

SAFETY QUICK LIGHTING & FANS CORP.

 

By: /s/ John Campi

John Campi

Chief Executive Officer



